Title: From Lewis Cass to Louisa Catherine Johnson Adams, 17 November 1823
From: Cass, Lewis
To: Adams, Louisa Catherine Johnson


				
					Madam,
					Detroit Nov. 17. 1823.
				
				I had the honour to receive your letter, with its’ enclosure for Mrs. Boyd, which was immediately forwarded to its’ destination. It will afford me pleasure at all times to take charge of any letters, you may wish to address to your sister.I beg yor acceptance of a pair of moccasins, valuable only as affording a rare specimen of the delicacy of Indian female work.With great respect, / Madam, / I have the honour to be /  your obt servt.
				
					Lew Cass.
				
				
			